THE COURT.
March 17, 1941, the transcript on appeal was filed. Thereafter, the time for filing briefs having elapsed, an order to show cause why the appeal should not be dismissed for want of prosecution was issued, returnable June 24, 1942. On the latter date there was no appearance on behalf of appellant, either by brief or oral argument.
Therefore, pursuant to the provisions of section 3, rule V, Rules of the Supreme Court and District Courts of Appeal, it is ordered that the appeal from the judgment herein be, and the same hereby is, dismissed.